DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the particle sizes for aluminum hydroxide recited in claim 11; i.e. less than 20 microns, between 20 and 40 microns, and 40 to 100 microns.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low density" in claim 1 is a relative term which renders the claim indefinite.  The term "low density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which density values correspond to a low density.  Therefore claim 1 and dependent claims 2-10 are indefinite.
The term "high density" in claim 1 is a relative term which renders the claim indefinite.  The term "high density" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which density values correspond to a high density.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 6-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morigami et al. (JP 2018-89934) [IDS 12/27/21].  An English machine translation was used for citation.
Regarding claims 1-2 and 7:  Morigami et al. (JP ‘934) discloses methods for producing artificial marble [abstract], wherein a first liquid resin is poured into a mold, a second liquid resin having a specific gravity larger than the first liquid resin is added, and a part of the first liquid resin floats on the second liquid resin [0007, 0053].  Morigami et al. (JP ‘934) discloses curing the first and second liquid resin [0007].  Morigami et al. (JP ‘934) discloses Example 1 [Ex. 1; 0053-0054; Table 1] prepares a first liquid composition containing an unsaturated polyester resin, a Co-based curing accelerator, methyl ethyl ketone peroxide, and white pigment to afford a first resin having a specific gravity of 1.19 [Ex. 1; 0053].  A second resin was prepared by adding aluminum hydroxide and blue pigment to the resin composition containing unsaturated polyester resin, a Co-based curing accelerator, and methyl ethyl ketone peroxide to afford second resins having specific gravities of 1.39, 1.53, 1.71, and 1.90 [Ex. 1; 0053-0054; Table 1]. 
Regarding claim 6:  Morigami et al. (JP ‘934) discloses Example 2 [Ex. 2; 0055-0056; Table 2] used the same materials as in Ex. 1, wherein the first liquid composition contains aluminum hydroxide [Ex. 2; 0055-0056; Table 2].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) as applied to claim 1 above.
Regarding claim 3:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1]; wherein Morigami et al. (JP ‘934) discloses viscosities of 0.1 to 30 Pa⸱s [0037].
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 4:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1]; wherein Morigami et al. (JP ‘934) discloses one or more colorants, such as white pigments and black pigments, can be used [0027] to produce artificial marble having a better pattern [0006, 0015].  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04].
Regarding claim 5:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
While Morigami et al. (JP ‘934) does not specifically disclose pouring the first resin composition as ribbons, it would have been obvious to have poured the first resin in as ribbons to change the aesthetics of the artificial marble to mimic natural marble.  See also In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) [see MPEP 2144.04].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) as applied to claim 1 above, and further in view of Seifert (US 4,554,118).
Regarding claim 8:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
Morigami et al. (JP ‘934) does not disclose placing a clear gel coat into the mold.  However, Seifert (US ‘118) discloses simulated marble compositions [abstract], wherein a transparent acrylic gel coat is placed in the mold [2:9-24].  Morigami et al. (JP ‘934) and Seifert (US ‘118) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of simulated marble.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined placing a transparent acrylic gel coat in the mold, as taught by Seifert (US ‘118) in the invention of Morigami et al. (JP ‘934), and would have been motivated to do so since Seifert (US ‘118) suggest the transparent acrylic gel coat affords viewing of the designed color pattern formed in the cast resin mix [2:9-24].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morigami et al. (JP 2018-89934) as applied to claim 1 above, and further in view of Stecker (US 5,166,230).
Regarding claim 9:  Morigami et al. (JP ‘934) discloses the basic claimed process [as set forth above with respect to claim 1].
Morigami et al. (JP ‘934) does not disclose marble dust.  However, Stecker (US ’230) discloses synthetic marble compositions [abstract] comprising marble powder in an amount of about 20 to about 300 percent by weight [7:65-8:11].  Morigami et al. (JP ‘934) and Stecker (US ’230) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of synthetic marble.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined marble powder in an amount of about 20 to about 300 percent by weight, as taught by Stecker (US ’230) in the invention of Morigami et al. (JP ‘934), and would have been motivated to do so since Stecker (US ’230) suggest marble powder in an amount of about 20 to about 300 percent by weight can be used to contribute to the aesthetics of the final article [7:65-8:11].

Allowable Subject Matter
Claim 11 is allowable.
The following is a statement of reasons for the indication of allowable subject matter: Morigami et al. (JP 2018-89934) discloses methods for producing artificial marble [abstract], wherein a first liquid resin is poured into a mold, a second liquid resin having a specific gravity larger than the first liquid resin is added, and a part of the first liquid resin floats on the second liquid resin [0007, 0053].  While Morigami et al. (JP ‘934) discloses fillers, such as aluminum hydroxide [0024], having particle sizes of 0.1 to 100 µm [0026], and colorants [0027], wherein the composition may contain three or more kinds of liquid resin [0015], Morigami et al. (JP ‘934) does not disclose the claimed process of instant claim 11 with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
The combination of Barnett (US ‘799) and Uchida et al. (US 5,164,425) does not disclose the claimed process with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.

Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but they are not persuasive. The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.  The terms "low density" and “high density” in claim 1 are relative terms which renders the claim indefinite.  The terms "low density" and “high density” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which density values correspond to a low density and high density.  Therefore claim 1 and dependent claims 2-10 are indefinite.  While claim 1 recites the low density polymerizable resin floats up through said high density polymerizable resin, it is unclear which density values correspond to a low and high density, as it is not clear which standard (reference point) is used to determine if the density is low or high (ex. resin 1 has a density of 1 and resin 2 has a density of 2, resin 1 would float up through resin 2.  Resin 3 has a density of 3 and resin 4 has a density of 4, resin 3 would float up through resin 4.  If resin 1 is low density and resin 2 high density, would resin 3 then be a high density resin, as the density is greater than resin 2 which is a “high” density resin?  If resin 3 is low density and resin 4 is high density, would resin 2 then be a low density resin, as the density is less than resin 3 which is a “low” density resin?).  The examiner suggests clarifying the claim to indicate the densities are relative to each other (lower density and higher density).
Applicant’s arguments, see page 5-6, filed 12/25/22, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 (and 2-10) and 11 has been withdrawn. 
Seifert (US 4,554,118) was relied on for disclosing simulated marble compositions [abstract], wherein a transparent acrylic gel coat is placed in the mold [2:9-24].  
Stecker (US 5,166,230) was relied on for disclosing synthetic marble compositions [abstract] comprising marble powder in an amount of about 20 to about 300 percent by weight [7:65-8:11].  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767